Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
The After Final amendment filed April 15, 2022 was not entered but the following Examiner’s Amendment was entered to put the application in condition for allowance.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeremy Kriegel on April 26, 2022.

The claims have been amended as follows: 

	1 (Previously presented). A keratoprosthesis (Kpro) device comprising: 
an anchor body; and 
a plurality of flexible haptics, wherein the plurality of flexible haptics are attached to and are capable of extending radially from the anchor body, the anchor body is configured to couple to a front plate during implantation, the front plate comprises an anterior portion and a posterior stem portion, the stem portion is configured to couple to the anchor body during implantation, the stem portion is threaded, and the anchor body is configured to be screwed onto the stem during implantation.

2 (Original). The Kpro device of claim 1, further comprising a front plate, wherein the front plate is attached to the anchor body such that the Kpro device is a single implantable device.

3 (Original). The Kpro device of claim 2, wherein the anchor body is a cannula or a cylinder.

	4 (Previously presented). The Kpro device of claim 2, wherein the anchor body has an inner diameter and an outer diameter, wherein the inner diameter ranges from about 1 mm to about 8 mm, and wherein the outer diameter ranges from about 1 mm to about 8 mm.

	5 (Currently amended). The Kpro device of claim 4, wherein [[the]] a diameter of the front plate is 

	6 (Currently amended). The Kpro device of claim 4, wherein [[the]] a diameter front plate is of the different than the outer diameter of the anchor body.

	7 (Original). The Kpro device of claim 6, wherein the diameter of the front plate is larger than the outer diameter of the anchor body.

	8 (Currently amended). The Kpro device of claim 2, wherein the anchor body has 

	9 (Previously presented). The Kpro device of claim 2, wherein the front plate is curved along the portion of the front plate that is distal to the anchor body.

	10 (Previously presented). The Kpro device of claim 2, wherein the front plate forms a half-sphere.

	11 (Original). The Kpro device of claim 2, wherein the plurality of haptics are all attached to the anchor body at 

	12 (Canceled). 

	13 (Canceled). 

	14 (Previously presented). The Kpro device of claim 2, wherein all components of the Kpro device are flexible.

	15 (Previously presented). The Kpro device of claim 2, wherein the Kpro device is implantable using a minimally invasive incision.

	16 (Original). The Kpro device of claim 15, wherein the minimally invasive incision is about 3 mm.

	17 (Canceled).

	18 (Previously presented). The Kpro device of claim 1, wherein the anchor body is a ring having an inner diameter and an outer diameter ranges from about 1 mm to about 8 mm, and wherein the inner diameter ranges from about 1 mm to about 8 mm.

	19 (Canceled).

	20 (Previously presented). The Kpro device of claim 1, wherein the anterior portion of the front plate is substantially round as measured along a first axis.

	21 (Previously presented). The Kpro device of claim 1, wherein the stem portion is a cannula or a solid cylinder, and wherein the stem portion has an outer diameter.

	22 (Currently amended). The Kpro device of claim 21, wherein the diameter of the anterior portion of the front plate as measured along the first axis is 

	23 (Original). The Kpro device of claim 22, wherein the diameter of the anterior portion of the front plate as measured along the first axis is different than the outer diameter of the stem portion as measured along the same axis.

	24 (Canceled).

	25 (Original). The Kpro device of claim 1, wherein at least one of the plurality of haptics can have a hole.

	26 (Original). The Kpro device of claim 1, wherein the plurality of haptics are in a first position prior to implantation and a second position after implantation, wherein the plurality of haptics are folded in towards the anchor body when in the first position and are extended radially away from the anchor body when in the second position.

	27-30 (Canceled).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/Primary Examiner, Art Unit 3774